Me. Chief Justice QuiñoNes,
after stating tbe foregoing facts, delivered tbe opinion of tbe court.
Aside from tbe description of tbe property embodied in tbe certificate issued by tbe secretary of tbe District Court of Mayagüez, with reference to tbe proceedings to establish tbe ownership of tbe property, and which constitutes an authentic document for tbe purposes of inscription, according *537to article 3 of the Mortgage Law in force in this Island, it is evident that the proceedings pros'ecnted to prove the ownership of the rural estate in question not having been set out in the order made by the judge of the said district court, the document presented is wanting in those requirements which are necessary in order that the registrar may admit the same to record and comply with the provisions of article 440 of the Regulations for the execution of the said Mortgage Law.
The order approving said proceedings being substantially defective the ownership (dominion title) involved herein cannot be admitted.
In view of the legal authorities cited the decision of the Acting Registrar of Property of Mayagfiez refusing to record the document in question, and which has given rise to this appeal, is hereby affirmed, and the said document is ordered to be returned, together with a certified copy of this decision, to the registrar of property for his information and for the information of the party in interest, and for such other legal effect as may be proper.

Affirmed.

Justices Hernández, Pigueras, MacLeary, and Wolf concurred.